Citation Nr: 0509188	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and PV




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to July 
1981.  

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

The Board of Veterans' Appeals (Board) in May 2001 remanded 
the claim for the appellant to be notified of VCAA.  The 
appellant was notified and the claim was returned for further 
appellate review.  In August 2004 the Board again remanded 
the claim to have the appellant scheduled for a hearing.  The 
appellant was afforded a hearing before the undersigned 
Veterans Law Judge in January 2005.  As the development 
ordered has been completed the claim is ready for further 
appellate consideration.  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
November 1966 to November 1967.  

2.  During the veteran's lifetime service connection was 
granted for cysts, a scar of the right ankle, bilateral 
hearing loss and residuals of a fracture of the left fifth 
metacarpal.  

3.  The veteran died on October [redacted], 1999.  

4.  The cause of death was multisystem failure, due to 
multiple intestinal lacerations, related to blunt force 
injuries to the abdomen.  A significant condition 
contributing to his death was metastatic carcinoid tumor.  

5.  A metastatic carcinoid tumor was not incurred in active 
military service or during the initial post service year.  
Competent medical evidence has not been submitted which links 
the development of the metastatic carcinoid tumor to exposure 
to Agent Orange in service.  

6.  A service-connected disability did not cause or 
contribute to the death of the veteran.  


CONCLUSIONS OF LAW

Service connection for the cause of the death of veteran is 
not warranted.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.312 (2004); 
VAOPGCPREC 18-97; Notice, 59 Fed. Reg. 341-346 (1994); 61 
Fed. Reg. 57,586-57,589 (1996); 64 Fed. Reg. 59,232-59,243 
(1999); Notice 68 Fed. Reg. 27,630-27,641 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The December 1999 rating decision which denied service 
connection for the cause of the veteran's death preceded the 
passage of the VCAA.  The Board of Veterans' Appeals (Board) 
in May 2001 remanded the claim for the appellant to be 
notified of VCAA.  In August 2002 the RO sent a letter to the 
appellant informing her of the provisions of VCAA.  Any 
defect in notifying the appellant of VCAA has been cured.  

The RO continued to keep the appellant informed of further 
development efforts and of the evidence obtained in the 
October 2002, May 2003 and April 2004 letter.  The RO 
explained to the appellant the evidence necessary to support 
her claim in the May 2003 supplemental statement of the case.

The claims folder contains the veteran's Certificate of 
Death, terminal hospitalization records, coroner's report and 
autopsy report.  The appellant and her daughter-in-law 
appeared and gave testimony before the undersigned Veterans 
Law a Judge.  A VA medical opinion was obtained in April 
2003.  There is no indication that there is any further 
evidence to be obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2004).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shell be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2004).

The Secretary of the Department of Veterans Affairs (VA) has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  Moreover, the Secretary 
has issued notices in which it was determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam should not be extended to 
gastrointestinal tract tumors.  See Notice, 59 Fed. Reg. 341-
346 (1994); 61 Fed. Reg. 57,586-57,589 (1996); 64 Fed. Reg. 
59,232-59,243 (1999); Notice 68 Fed. Reg. 27,630-27,641 
(2003).  

Presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
VAOPGCPREC 18-97.  

Factual Background and Analysis.  The appellant is seeking 
service connection for the cause of the veteran's death.  She 
contends that the metastatic carcinoid tumor which is listed 
on the death certificate as a underlying cause of his death, 
developed as a result of the veteran's exposure to Agent 
Orange in service.  

The veteran retired from the service in July 1981 with more 
than twenty-five years of active service.  He was awarded a 
Silver Star, the Distinguished Flying Cross, Air Medal, 
Presidential Unit Citation, Republic of Vietnam Gallantry 
Cross and Republic of Vietnam Campaign Medal.  He served as a 
helicopter pilot in Vietnam from November 1966 to November 
1967.  VA records indicate he told VA physicians he was not 
involved in spraying Agent Orange, but did spend time in 
areas which had been defoliated.  

An August 1990 rating decision granted service connection for 
bilateral hearing loss, a scar of the right ankle, acne 
cysts, and residuals of a fracture of the fifth left 
metacarpal.  

The certificate of death indicates the veteran died on 
October [redacted], 1999.  The immediate cause of death was listed as 
multisystem failure, due to multiple intestinal lacerations, 
due to blunt force injuries to the abdomen.  Metastatic 
carcinoid tumor was listed as a significant condition that 
contributed to his death, but did not result in the 
underlying cause.  The injury occurred when the veteran fell 
from a height on August [redacted], 1999.  He was a patient at the 
Washon Medical Center at the time of his death.  An autopsy 
was performed and the coroner signed the death certificate.  

The October 1999 autopsy report included pathologic diagnoses 
of multiorgan system failure: with severe diffuse alveolar 
damage with necrotizing pneumonia: blunt force injury to 
chest with multiple bilateral rib fractures (with flail 
chest); and multiple intestinal lacerations, status post 
surgical repair.  There was also a blunt force injury to the 
head with residual subdural membranes of the left cerebrum, 
and a history of carcinoid tumor of the intestines, status 
post resection.  Cause of death was attributed to multiorgan 
system failure due to blunt force injury to the trunk.  No 
residual tumor was identified.  

The Record of Death Narrative reveals that on August [redacted], 1999 
the veteran fell from a ladder when the scaffolding 
supporting the ladder collapsed.  The veteran was transported 
to Washoe Medical Center after the fall.  

Records from Washoe Medical Center include the Death Summary 
Note dated in October 1999.  It reveals severe blunt chest 
injury with multiple fractured ribs and pneumothorax, flail 
chest, some subcutaneous emphysema, closed abdominal trauma 
with a ruptured spleen and chronic obstructive pulmonary 
disease were originally diagnosed.  The day of his admission 
emergency surgery was performed to stop an intra-abdominal 
hemorrhage from his ruptured spleen.  A second surgical 
procedure was required the following day and a third in 
September 1999.  A September 199 Surgical Pathology 
Consultation found two carcinoid tumors of the small bowel, 
and extensive metastatic carcinoid tumor of the small 
intestines and associated mesentery.  Tumor assessment was 
the tumor perforated the visceral peritoneum, or directly 
invaded the organs and structures.  The histopathlogic type 
of the tumor was carcinoid.  

In April 2003 a medical opinion was requested.  After 
reviewing the veteran's medical history the VA physician 
concluded the veteran's death was related to trauma and not 
causally related to the carcinoid tumor.  The carcinoid tumor 
was not an Agent Orange condition.  In support of his 
conclusion he cited a January 2003 Fact Sheet Agent Orange 
and Related Issues, a medical text, and the Secretary's 
conclusions as to Diseases Not Associated with Exposure to 
Certain Herbicide Agents, published at 67 Fed. Reg. 42600-
42608 (2002).  

There is no indication in the record that the veteran's death 
was related in any way to his service connected disabilities 
hearing loss, a scar of the left ankle, acne cysts, and 
residuals of a fracture of the fifth left metacarpal.  The 
appellant has not made any such assertions and there is no 
basis for any such finding.  For that reason the Board has 
limited its consideration to whether the carcinoid tumors 
first discovered in August 1999 contributed to the veteran's 
death and if so, whether they were related to his exposure to 
Agent Orange in service.  

There is no question in this instance that the carcinoid 
tumors were not manifested in service or during the initial 
post service year.  The only theories of entitlement in this 
case are that the veteran's tumors should be service 
connected based on a the presumptions provided at 38 C.F.R. 
§§ 3.307 and 3.309 or that there is competent medical 
evidence which indicates the tumors developed as a result of 
exposure to Agent Orange in service.  

The appellant contends the metastatic carcinoid tumor which 
she asserts contributed to his death was related to exposure 
to Agent Orange in service.  The veteran's service records 
indicate he served in the Republic of Vietnam during the 
required time period and it is presumed he was exposed to 
Agent Orange.  38 C.F.R. § 3.307.  The regulations provide 
presumptive service connection for only certain diseases 
based on exposure to Agent Orange in service.  38 C.F.R. 
§ 3.309(e) (2004).  Gastrointestinal tract and carcinoid 
tumors and are not one of the diseases listed in the 
regulation.  For that reason regulations providing 
presumptive service connection are not applicable.  

The appellant is not limited to demonstrating service 
connection is warranted on a presumptive basis.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  She may also 
prevail if the evidence demonstrates the veteran's 
gastrointestinal tract tumors were incurred in service.  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The appellant is entitled to the presumption that the veteran 
was exposed to Agent Orange in service, the medical records 
establish diagnosis of tumors.  The evidence includes both a 
diagnosis prior to his death of metastatic carcinoid tumors 
of the gastrointestinal tract and a incident in service.  The 
question in this instance is whether there is a causal 
connection or nexus between exposure to Agent Orange in 
service and the subsequent development of tumors.  Competent 
medical evidence is required when questions of medical 
etiology arise.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The evidence which supports the appellant's 
claim includes only her statements.  Her statements are not 
competent medical evidence.   

The evidence against the claim includes the analyses by the 
National Academy of Sciences (NAS) which was reported in the 
Federal Register as set above.  The NAS stated that after 
reviewing all the available scientific evidence there was 
inadequate or insufficient evidence to determine whether an 
association exists between the exposure to herbicides and the 
development of gastrointestinal tract tumors.  

The Board has concluded the preponderance of the evidence is 
against a finding that service connection should be granted 
for metastatic carcinoid tumors.  As the tumors or not 
considered service connected it is not necessary to address 
whether they contributed to this death with the meaning of 
the statute and regulations.  

As the evidence does not demonstrate that any service 
connected disorder either caused or contributed to the 
veteran's death, service connection for the cause of the 
veteran's death is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


